ON MOTION FOR RECONSIDERATION.
The opinion heretofore rendered is reaffirmed without change, the following being added thereto for the purpose of clarification.
The revenue bonds in question impose only a special or limited duty upon the State relating solely to the collection and application of revenues. The act (Act No. 147, Pub. Acts 1935) provides that the revenue bonds must contain a statement on their face that "the State shall not be obligated to pay the same or the interest thereon except from the revenues of the works." The source of revenue for the payment of the bonds is only the income; there is no lien on the bridge or ferries. We reiterate the bonds do not directly, or indirectly, or contingently obligate the State to levy or to collect any form of taxation whatever therefor or to make any appropriation for their payment. State and Diver v. City of Miami, 113 Fla. 280
(152 So. 6). The bondholders are bound by the act and cannot look to the State for payment. Bates v. State BridgeCommission, 109 W. Va. 186 (153 S.E. 305). And if default should be made in the payment of the bonds, the good faith of the State will not be affected. Klein v. City of Louisville,224 Ky. 624 (6 S.W. [2d] 1104).
NORTH, C.J., and FEAD, BUTZEL and SHARPE, JJ., concurred with BUSHNELL, J.